Citation Nr: 1038893	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from November 1964 to October 
1967.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied the Veteran's claims.

The issue of entitlement to service connection for colon polyps 
is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

Hypertension was not manifested during service or within one year 
of separation from service, and is not shown to be causally or 
etiologically related to service, including exposure to 
herbicides.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. § §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Board observes that the VA has not conducted a medical inquiry in 
the form of a VA examination in an effort to substantiate the 
claim of service connection for hypertension.  

A medical examination or medical opinion is considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

However, as will be explained below, such development is not 
required because there is no evidence of hypertension during 
service, or for many years following service, nor is there 
medical evidence of a nexus or relationship between hypertension 
and either service or exposure to Agent Orange.  As the evidence 
does not indicate that the disability may be associated with 
service, a medical examination or medical opinion is not required 
to decide the claim under 38 C.F.R. § 3.159(c)(4).  

Also, the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Principles of Service Connection

The Veteran seeks service connection for hypertension, to include 
as related to exposure to herbicides such as Agent Orange.  
Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be 
granted for certain chronic diseases, such as hypertension, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service or to a service connected 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 
§ 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the 
Federal Circuit (Circuit Court) has determined that a claimant is 
not precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records are devoid of any 
treatment for, or notations of, high blood pressure or 
hypertension.  Upon induction in November 1964, the Veteran's 
blood pressure was 120/80.  Upon separation medical examination 
in October 1967, his blood pressure was noted to be 136/90.  
There is no evidence that the Veteran was diagnosed as having, or 
treated for, high blood pressure or hypertension within one year 
following service discharge, nor has the Veteran contended 
otherwise.

VA medical record dated in January 1992 indicates no history of 
hypertension.  In November 1994, the Veteran was diagnosed with 
hypertension.

In April 2010, the Veteran testified that he related his 
hypertension to his service, in part, because none of his family 
members have hypertension.  At that time, the Veteran 
acknowledged that he did not have any medical opinion in support 
of his claim.

Given the evidence as outlined above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for hypertension, to include exposure to Agent 
Orange.  There is no evidence of record to suggest that the 
Veteran's hypertension was diagnosed during service or within one 
year following discharge as the medical evidence reflects that 
the Veteran was first diagnosed with hypertension many years 
after his service.  Also, hypertension has not been 
scientifically associated with the exposure to herbicides such as 
Agent Orange, nor has the Veteran provided medical evidence to 
suggest that his hypertension is due to exposure to Agent Orange.  
As such, service connection for hypertension is denied on a 
presumptive basis.

Service connection is also denied on a direct basis as there is 
no evidence that the Veteran had hypertension in service or for 
many years thereafter.  Further, there is no medical opinion of 
record linking the Veteran's currently diagnosed hypertension 
directly to service.  Thus, service connection for hypertension 
must also be denied on a direct basis.

The Board acknowledges that the Veteran is competent to describe 
symptoms such as headaches and dizziness.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge).  However, unless a condition is one under 
case law where lay observation has been found to be competent to 
establish the presence or diagnosis of a disability, the 
determination as to the presence or diagnosis of the disability 
is medical question, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether a veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  In this case, hypertension is not one under case 
law that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such disability 
therefore is medical in nature.

Where, as here, the determinative issues involve questions of a 
medical diagnosis and a medical nexus or causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 C.F.R. 
§ 3.159.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that 
he currently has hypertension that is related to service, 
including Agent Orange exposure.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As there is no competent evidence of hypertension that is related 
to the Veteran's service, including exposure to Agent Orange 
during service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.


REMAND

A preliminary review of the record discloses a need for further 
development in connection with the claim for service connection 
for colon polyps.  In this regard, it appears that there are 
addition medical records that need to be obtained. 

In an October 2008 Notice of Disagreement, the Veteran indicated 
that he had three operations in the last two years to remove 
colon polyps.  During the April 2010 hearing, the Veteran 
testified that his VA medical records should indicate that his 
colon polyps were removed.  However, the VA medical records 
currently associated with the claims file are negative for any 
diagnosis of or treatment for colon polyps.  Additionally, the 
record reflects that the Veteran is in receipt of disability 
benefits from the Social Security Administration for multiple 
disorders.  To date, no attempt to obtain verification of what 
specific disorders are the basis of any such award and the 
medical records utilized by the SSA in determining the Veteran's 
entitlement to SSA disability benefits is shown.  Accordingly, 
based on the VA's duty to assist the Veteran in the development 
of all pertinent evidence, remand is advisable in order to secure 
updated VA treatment records and SSA records.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claim file VA treatment records 
complied since September 17, 2008.

2.  The RO/AMC should obtain and associate 
with the claim file all medical and 
administrative records utilized the SSA in 
determining the Veteran's entitlement to 
SSA disability benefits.

3.  After the development requested in the 
two paragraphs has been completed, the 
RO/AMC should review the evidence of record 
and determine whether there is sufficient 
medical evidence to decide the claim.  If 
the RO determines that there is not 
sufficient medical evidence to decide the 
claim, the Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any colon polyps that may be 
present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


